CRAIN, Judge.
Defendant, Tyrone Heard, was charged by bill of information with one count of simple burglary, a violation of La.R.S. 14:62. Defendant pled guilty and was subsequently sentenced to serve ten years at hard labor. He appeals, alleging the sentence imposed is excessive.
Defendant was arrested and booked with the crime of aggravated burglary on December 31, 1981. On January 19, 1982, *287defendant was again arrested for simple burglary of an inhabited dwelling. On February 12, 1982, a bill of information was filed charging the defendant with simple burglary based on the December 31, 1981, arrest.
The matter came to trial on January 25, 1983. Pursuant to a plea bargain with the state, defendant pled guilty. As a result of the plea, the state dismissed the charge of burglary of an inhabited dwelling and the court ruled no probable cause for a pending armed' robbery charge. After a pre-sen-tence investigation, the trial judge sentenced the defendant to serve 10 years at hard labor.
In his only assignment of error, the defendant contends the sentence imposed was excessive under the La. Const, of 1974, art. 1, sec. 20, which provides that no law shall subject a person to “cruel, excessive, or unusual punishment.” Defendant argues that imposition of the maximum sentence was clearly excessive. Actually, defendant did not receive the maximum sentence for a violation of La.R.S. 14:62 which would have been a sentence of 12 years at hard labor and a $2000.00 fine.
The trial court has wide discretion in the imposition of sentence. State v. Fleming, 428 So.2d 947 (La.App. 1st Cir. 1983), writ denied, 434 So.2d 410 (La.1983). The trial judge cited defendant’s extensive criminal history over the past decade, including two previous felony convictions, as reason for imposition of the 10 year sentence. The trial judge stated that he felt that a lesser sentence would deprecate the seriousness of defendant’s repetitive criminal conduct. Given those reasons, we find no abuse of the trial court’s discretion and accordingly affirm the sentence.
AFFIRMED.